Grainger, J.
(concurring in part and dissenting in part). I respectfully dissent from part 3 of the majority opinion, because I conclude that a judge has inherent authority to ensure the integrity of proceedings in the District Court by imposing sanctions against a party who has acted in bad faith. To the extent that we may glean findings from this record, we are presented with plaintiffs and counsel who colluded to file a baseless lawsuit.
Although I agree with the majority’s thoughtful analysis of G. L. c. 231, § 6F, its referential use in the present case is based on the assumption that the Legislature may deprive a court of its inherent authority to impose sanctions for systemic misconduct by specifying how other courts may apply them. See Commissioner of Probation v. Adams, 65 Mass. App. Ct. 725, 731 (2006), quoting from Gray v. Commissioner of Rev., 422 Mass. 666, 672 (1996) (where District Court has inherent power to fashion remedies for fraud on the court, “[sjuch power exists ‘without statutory authorization and cannot be restricted or *856abolished by the Legislature’ ”). Chief Justice Qua considered the application of art. 30 of the Massachusetts Declaration of Rights to the question of inherent powers half a century ago: “Legislation may be enacted in aid of the judicial department, and doubtless in appropriate instances standards of conduct may be set up by statutes, but such statutes cannot preclude the judicial department from imposing higher standards or deprive that department of its ultimate power of control.” Collins v. Godfrey, 324 Mass. 574, 576 (1949). And more recently the Supreme Judicial Court addressed circumstances posed here in considering a judge’s authority to dismiss a complaint in response to a fraud on the court: “[A] judge has broad discretion to fashion a judicial response warranted by the fraudulent conduct.” Rockdale Mgmt. Co. v. Shawmut Bank, N.A., 418 Mass. 596, 598 (1994).
While a departure from the “American rule,” each party bearing its own attorney’s fees, requires a legislative fee-shifting provision, I view the judge’s determination here as an imposition of sanctions in the form of reimbursement to an innocent party for litigation expense. The decision that both counsel and plaintiffs should participate in reimbursing the defendants was based on findings of wrongdoing by each, and not simply on which was the prevailing party. See Police Commissioner of Boston v. Gows, 429 Mass. 14, 18-19 (1999) (discussing, and adopting, rule of numerous other jurisdictions that judge may “consult[] [her] sense of justice in awarding attorney’s fees to compensate [a party] for the needless litigation in which [the party] has been forced to engage”).1 Cf. Avery v. Steele, 414 Mass. 450, 457 (1993) (inappropriate to impose sanctions against party “[a]bsent some indication that [the party] herself was responsible for the inappropriate material”).
In sum, the District Court, a court of “superior and general jurisdiction,” G. L. c. 218, § 4, has the inherent power to “punish those who obstruct or degrade the administration of justice.” New England Novelty Co. v. Sandberg, 315 Mass. 739, 746, cert. denied, 323 U.S. 740 (1944). See Berlandi v. Com*857monwealth, 314 Mass. 424, 441-442 (1943) (District and Municipal courts have inherent powers, which include power to punish for contempt); Commissioner of Probation v. Adams, supra at 737 (holding District Court had inherent power to expunge G. L. c. 209A order that was obtained through fraud on the court).
While jurisdiction in the District Court may be limited with respect to subject matter, amount in controversy, or geography, the rights conferred by art. 29 of the Massachusetts Declaration of Rights to “impartial . . . administration of justice” and the provisions of art. 30 vesting exclusive exercise of judicial power in the judiciary preclude restrictions on the authority of its judges to fashion appropriate sanctions such as the one presented here. This is even more emphatically the case where the converse of these same jurisdictional restrictions precludes many litigants from seeking recourse to, and obtaining protection from, other courts.
I would affirm the decision below.

 The majority points out, correctly, that Gows concerned a case in the Superior Court. I do not find that to be a relevant distinction; the decision speaks purely to inherent judicial authority and makes no mention of c. 231, § 6F, which had then been on the books for more than two decades.